        Case 6:20-cv-00036-JTJ Document 18 Filed 03/31/21 Page 1 of 12




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION


 MICHAEL D. STAPP,                             Cause No. CV-20-36-H-BMM-JTJ

              Plaintiff,

       vs.                                                  ORDER

 ANDREW M. SAUL, Commissioner
 of Social Security,

              Defendant.



                                 INTRODUCTION

      Plaintiff Michael D. Stapp (“Stapp” or “Plaintiff”) brings this action under 42

U.S.C. § 405(g) seeking judicial review of an unfavorable decision by the

Commissioner of Social Security (“Commissioner” or “Defendant”). (Docs. 1 & 9).

Stappb was denied disability benefits at the initial and review levels. (Doc. 7 at 1–5,

11–15). Administrative Law Judge (“ALJ”) Richard Opp issued an unfavorable

decision on March 5, 2019. (Doc. 7 at 11–15). Defendant filed the Administrative

Record on June 30, 2020. (Doc. 7).


                                          1
        Case 6:20-cv-00036-JTJ Document 18 Filed 03/31/21 Page 2 of 12

      Plaintiff filed an opening brief on August 26, 2020. (Doc. 9). He asks the

Court to remand the matter to the ALJ for proper consideration and application of

the relevant law. (Doc. 9 at 14). Plaintiff’s case is fully briefed and ripe for the

Court’s review. (Docs. 9, 14, 17).

                                  JURISDICTION

      The Court has jurisdiction over this action under 42 U.S.C. § 405(g). Venue

is proper given that Plaintiff resides in Cascade County, Montana. 29 U.S.C.

§ 1391(e)(1); L.R. 1.2(c)(3).

                         PROCEDURAL BACKGROUND

      Plaintiff protectively filed a Title II application for a period of disability and

disability insurance benefits in November 2016, alleging disability beginning

September 1, 2016. (Doc. 7 at 11). The ALJ identified that Plaintiff had engaged in

substantial gainful activity from January 2017 through May 2018. (Doc. 7 at 13).

The ALJ further found that there was no continuous 12-month period during which

Plaintiff had not engaged in substantial gainful activity, neither from the alleged

onset of disability in 2017 nor from the end of his job in May 2018. (Doc. 7 at 14).

The ALJ concluded that Plaintiff had not been under disability as defined in the

Social Security Act from September 1, 2016 through the date of the decision. (Doc.

7 at 14). The Appeals Council rejected Plaintiff’s appeal on May 25, 2019. (Doc. 7

at 1). Plaintiff subsequently filed the instant action. (Doc. 1).
                                            2
        Case 6:20-cv-00036-JTJ Document 18 Filed 03/31/21 Page 3 of 12




                            STANDARD OF REVIEW

       The Court conducts a limited review in this matter. The Court may set

aside the Commissioner’s decision only where the decision is not supported by

substantial evidence or where the decision is based on legal error. Bayliss v.

Barnhart, 427 F.3d 1211, 1214 n.1 (9th Cir. 2005). Substantial evidence is “such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). Substantial

evidence also has been described as “more than a mere scintilla,” but “less than a

preponderance.” Desrosiers v. Sec. of Health and Human Services, 846 F.2d 573,

576 (9th Cir. 1988).

                              BURDEN OF PROOF

       A claimant is disabled for purposes of the Social Security Act if the

claimant demonstrates by a preponderance of the evidence that (1) the claimant has

a “medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous

period of not less than twelve months;” and (2) the impairment or impairments are

of such severity that, considering the claimant’s age, education, and work

experience, the claimant is not only unable to perform previous work but also

cannot “engage in any other kind of substantial gainful work which exists in the
                                        3
        Case 6:20-cv-00036-JTJ Document 18 Filed 03/31/21 Page 4 of 12

national economy.” Schneider v. Comm’r of the Soc. Sec. Admin., 223 F.3d 968,

974 (9th Cir. 2000) (citing 42 U.S.C. § 1382(a)(3)(A), (B)).

       Social Security Administration regulations provide a five-step

 sequential evaluation process to determine disability. Bustamante v.

 Massanari, 262 F.3d 949, 953–54 (9th Cir. 2001); 20 C.F.R. §§ 404.1520,

 416.920. The five steps are:

       1.     Is the claimant presently working in a substantially gainful
              activity? If so, the claimant is not disabled within the
              meaning of the Social Security Act. If not, proceed to step
              two. See 20 C.F.R. §§ 404.1520(b), 416.920(b).

       2.     Is the claimant’s impairment severe? If so, proceed to step
              three. If not, the claimant is not disabled. See 20 C.F.R. §§
              404.1520(c), 416.920(c).

       3.     Does the impairment “meet or equal” one of a list of specific
              impairments described in 20 C.F.R. Part 220, Appendix 1? If
              so, the claimant is disabled. If not, proceed to step four. See
              20 C.F.R. §§ 404.1520(d), 416.920(d).

       4.     Is the claimant able to do any work that he or she has done in the
              past? If so, the claimant is not disabled. If not, proceed to step five.
              See 20 C.F.R. §§ 404.1520(e), 416.920(e).

       5.     Is the claimant able to do any other work? If so, the claimant is
              not disabled. If not, the claimant is disabled. See 20 C.F.R. §§
              404.1520(f), 416.920(f).


 Bustamante, 262 F.3d at 954. The claimant bears the burden of proof at steps




                                           4
          Case 6:20-cv-00036-JTJ Document 18 Filed 03/31/21 Page 5 of 12

 one through four. See id. The Commissioner bears the burden of proof at

 step five. See id.

                                   BACKGROUND

   I.       THE ALJ’S DETERMINATION

         The ALJ followed the 5-step sequential evaluation process in evaluating

Plaintiff’s claim. At step one, the ALJ found that Plaintiff met the insured status

requirements of the Social Security Act through December 31, 2023. (Doc. 7 at

13). The ALJ identified that Plaintiff had engaged in substantial gainful activity

from January 2017 through May 2018. (Doc. 7 at 13). The ALJ further found that

there was no continuous 12-month period during which Plaintiff had not engaged

in substantial gainful activity, neither from the alleged onset of disability in 2017

nor from the end of his job in May 2018. (Doc. 7 at 14).

         The ALJ did not conduct steps two through five of the 5-step evaluation

process. The ALJ concluded that Plaintiff had not been under disability as defined

in the Social Security Act from September 1, 2016 through the date of the decision.

(Doc. 7 at 14).

   II.      Plaintiff’s Position

         Plaintiff argues that the ALJ erred when he ignored his obligation to develop

the record in view of the attorney withdrawal shortly after the date of disability eight

months before the hearing. (Doc. 9 at 4). Plaintiff argues that the ALJ’s failure to
                                           5
          Case 6:20-cv-00036-JTJ Document 18 Filed 03/31/21 Page 6 of 12

develop the record led the ALJ to improperly determine that Stapp’s impairments

were not expected to preclude substantial gainful activity for 12 months following

the end of Stapp’s job in May 2018. (Doc. 9 at 12).

   III.    Commissioner’s Position

        The Commissioner asserts that the Court should affirm the ALJ’s decision

because he properly concluded that Plaintiff was not disabled. (Doc. 14 at 2–4).

                                    DISCUSSION

        Plaintiff argues that the ALJ erred in concluding that Plaintiff was not

disabled at step one. For the reasons set forth below, the Court agrees that the ALJ

improperly failed to develop the record for an unrepresented claimant in light of

potential medical evidence of disability. Such evidence led the ALJ to issue an

erroneous determination that Stapp’s disability and inability to engage in

substantial gainful activity could be expected to last for a 12-month period. Those

errors prove dispositive and the Court remands the case for further proceedings to

develop the proper administrative record.

   I.      Legal Standard

        The Social Security Act defines disability as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or



                                           6
        Case 6:20-cv-00036-JTJ Document 18 Filed 03/31/21 Page 7 of 12

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A); see also 42 U.S.C. § 1382c(a)(3)(A).

      “The ALJ has a duty to develop the record . . . even when the claimant is

represented by counsel.” DeLorme v. Sullivan, 924 F.2d 841, 849 (9th Cir. 1991).

When a claimant is not represented by counsel, “it is incumbent upon the ALJ to

scrupulously and conscientiously probe into, inquire of, and explore for all the

relevant facts.” Higbee v. Sullivan, 975 F.2d 558, 561 (9th Cir. 1992) (per curiam)

(quoting Cox v. Califano, 587 F.2d 988, 991 (9th Cir. 1978)); see also Celaya v.

Halter, 332 F.3d 1177, 1183 (9th Cir. 2003). For example, “[i]f the ALJ thought he

needed to know the basis of [a doctor's] opinions in order to evaluate them, he had a

duty to conduct an appropriate inquiry, for example, by subpoenaing the physicians

or submitting further questions to them." Smolen v. Chater, 80 F.3d 1273, 1288 (9th

Cir. 1966); see also McLeod v. Astrue, 640 F.3d 881, 885 (9th Cir. 2011) (as

amended) (“A specific finding of ambiguity or inadequacy of the record is not

necessary to trigger this duty to inquire, where the record establishes ambiguity or

inadequacy.”); Tonapetyan v. Halter, 232 F.3d 1144, 1150 (9th Cir. 2001); Tidwell

v. Apfel, 161 F.3d 599, 602 (9th Cir. 1999) (as amended); Armstrong v. Comm'r of

Soc. Sec. Admin., 160 F.3d 587, 589–90 (9th Cir. 1998) (holding that where the

record is ambiguous as to the onset date of disability, the ALJ must call a medical

expert to aid in determining the onset date).
                                          7
           Case 6:20-cv-00036-JTJ Document 18 Filed 03/31/21 Page 8 of 12

   II.      Application to Stapp’s Claim

         Attorney Rob Levine filed an appointment of representative form to represent

Stapp on August 15, 2017. (Doc. 7 at 68). Levine submitted a withdrawal of

representative letter dated July 31, 2018. (Doc. 7 at 94). At the ALJ hearing held

February 20, 2019, Plaintiff testified that he found out that Levine had withdrawn a

month before his hearing. (Doc. 7 at 22–23). Plaintiff remained without

representation at his ALJ hearing. The ALJ retained a duty to inquire “scrupulously

and conscientiously probe into, inquire of, and explore for all the relevant facts.”

Higbee v. Sullivan, 975 F.2d at 561 (per curiam) (quoting Cox v. Califano, 587 F.2d

at 991).

         Stapp’s application and testimony included several ambiguities that

necessitated further ALJ inquiry. Two ambiguities represent threshold issues: 1)

Stapp’s disability onset timing; and 2) whether Stapp’s medical conditions could be

expected to prevent Stapp from engaging in substantial gainful activity for a 12-

month period. In particular, the ALJ failed to assess whether Stapp’s medical

conditions could be expected to prevent substantial gainful employment beginning

in May 2018 when his most recent job concluded.

         The ALJ failed to develop a full record about Stapp’s disability onset. Stapp’s

disability application presented ambiguity regarding his disability onset. Stapp

applied for disability insurance benefits on November 15, 2016. (Doc. 7 at 125). He
                                            8
        Case 6:20-cv-00036-JTJ Document 18 Filed 03/31/21 Page 9 of 12

noted in that application that the disabling condition began September 1, 2016, but

also ended in September 2016. (Doc. 7 at 125). This discrepancy created an

ambiguity that the ALJ retained a duty to examine.

      The ALJ erred when he failed to develop the record necessary to determine

whether Stapp’s medical conditions could be expected to make Stapp unable to

engage in substantial gainful activity for a 12-month period. Stapp testified that he

suffers from a compound set of debilitating medical conditions. Stapp testified that

he suffers from seizures that affect his speech and reading comprehension and that

trigger tremors in his arms and hands. (Doc. 7 at 27–28). Stapp testified that he has

had a vagal nerve stimulator implanted to control his seizures, and that the implant

shocks him ever minute for 13 seconds. (Doc. 7 at 27). That shock disables his

speech each minute as reflected in the transcript. (Doc. 7 at 22–23). Stapp also

testified that his seizure complex causes fatigue, headaches, numbness, drooling, and

manifestations of obsessive-compulsive disorder. (Doc. 7 at 27–28).

      Stapp applied for disability insurance benefits on November 15, 2016. (Doc.

7 at 125). Records show that Stapp then worked at Lowes from January 2017 until

May 2018. (Doc. 7 at 13–14). Stapp testified at the ALJ hearing that his last day of

work was May 23, 2018. (Doc. 7 at 24). Stapp specifically noted that he was

terminated for absences linked to a failure of his workplace to continue to provide

work accommodations for his seizure disorder. (Doc. 7 at 24).
                                         9
       Case 6:20-cv-00036-JTJ Document 18 Filed 03/31/21 Page 10 of 12

      The Social Security Act defines disability as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or

mental impairment . . . which . . . can be expected to last for a continuous period of

not less than 12 months.” 42 U.S.C. § 423(d)(1)(A) (emphasis added). The ALJ

determined that there was “no continuous period during which [Plaintiff] has not

engaged in substantial gainful activity – neither from the alleged onset of disability

to the beginning of 2017, nor from the end of his job at Lowe’s to the present.” (Doc.

7 at 14). The ALJ crucially did not determine whether Stapp’s disability “can be

expected to last” for 12 months following his dismissal. 42 U.S.C. § 423(d)(1)(A).

      At the time of the hearing, Stapp had experienced nine months of

unemployment. The ALJ failed to determine whether Plaintiff’s failure to engage in

substantial gainful activity “can be expected to last” for 12 months following his

dismissal from Lowes—a mere additional three months after the hearing. The ALJ

further failed to develop the record required to make such a determination. Stapp

and his former counsel did not submit additional medical records for care after

October 31, 2017. Stapp also did not submit medical records after his counsel’s

withdrawal, or for any time prior to the hearing on February 20, 2019. The ALJ

inquired at the hearing about Stapp’s medical conditions, medical care, and the

location of medical records, but failed to seek out any records or testimony that

would be required to assess Stapp’s potential disability. (Doc. 7 at 24–34). For
                                         10
          Case 6:20-cv-00036-JTJ Document 18 Filed 03/31/21 Page 11 of 12

example, the ALJ asked “would your VA records be available, then, through Fort

Harrison?” (Doc. 7 at 26). Such records would be necessary to determine whether

Stapp’s medical conditions could be expected to prevent him from engaging in

substantial gainful activity for a period of not less than 12 months.

      The ALJ should have developed the administrative record to make a finding

whether Stapp’s medical conditions could be expected to prevent him from engaging

in substantial gainful activity for a period of not less than 12 months. The ALJ should

have then continued to engage in the five-step evaluation process.

   III.    Remedy

      “Remand for further administrative proceedings is appropriate if

enhancement of the record would be useful.” Benecke v. Barnhart, 379 F.3d 587,

593 (9th Cir. 2004). When the record is fully developed and further proceedings

would serve no useful purpose, the Court may remand for an immediate award of

benefits. Id. Remand for an award of benefits proves appropriate if there are no

outstanding issues that must be resolved before a determination of disability can be

made and if it is clear from the record that the ALJ would be required to find the

claimant disabled if the ALJ properly had credited a treating or examining

physician’s opinion. Id. (citing Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir.

2000)).



                                          11
       Case 6:20-cv-00036-JTJ Document 18 Filed 03/31/21 Page 12 of 12

      Remand for further administrative proceedings proves appropriate here. The

record is not yet fully developed, and further proceedings are necessary to develop

the record. The lack of record led the ALJ to his erroneous decision. The Court will

reverse the Commissioner’s final decision denying Plaintiff disability insurance

benefits and remand for further proceedings.

                                     ORDER

      Accordingly, IT IS HEREBY ORDERED that:

   1. Plaintiff’s Motion (Doc. 9) is GRANTED.

   2. The Commissioner’s final decision denying Plaintiff’s claims for disability

insurance benefits is REVERSED and REMANDED for further proceedings.

   3. The Clerk of Court is directed to enter judgment accordingly.

      DATED this 31st day of March, 2021.




                                        12
